Citation Nr: 9922170	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-16 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Whether the veteran meets the percentage requirements for 
pension benefit; and, if so, whether he is unemployable by 
reason of permanent disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978 and from April 1985 to August 1989.  

The matter of entitlement to service connection for a 
cardiovascular disability comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 decision by the 
aforementioned Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for a heart 
condition and angina.  The matter of entitlement to 
nonservice-connected pension comes to the Board on appeal 
from an April 1998 decision by the RO that denied entitlement 
to pension.  The matter of entitlement to service connection 
was previously before the Board in October 1998, when the 
case was remanded to the RO for issuance of a statement of 
the case (SOC) with respect to the pension claim, because a 
May 1998 notice of disagreement with the denial of pension 
was of record.  Unbeknownst to the Board in October 1998, the 
RO had already issued a SOC in June 1998, and the veteran had 
submitted a timely VA Form 9 ("Appeal to the Board of 
Veterans' Appeals") in August 1998.  Thus, the pension issue 
is properly before the Board.

The Board notes that the May 1997 SOC indicated that service 
medical records reflected treatment for "cardiac like" 
symptoms, but that service connection for a cardiovascular 
disorder was not warranted because there was no evidence of a 
current, diagnosed cardiovascular disability.  In response, 
the June 1997 substantive appeal asserts that recent VA 
medical evidence regarding possible stroke episodes would 
show the existence of a disability.  (May 1997 VA outpatient 
records include a diagnosis of transient ischemic attacks, or 
TIAs.)  The Form 9 also asserted that such disability was 
attributable "to the condition defined as cardiac-like and 
claimed as being service-connected."  See also June 1997 
claim for nonservice-connected pension.  The Board construes 
the statement in the Form 9 as an implied claim of 
entitlement to service connection for TIAs.  See Brannon v. 
West, 12 Vet. App. 32 (1998).  As the RO has addressed only 
entitlement to service connection for a heart disability, and 
not entitlement to service connection for TIAs, this matter 
is not properly before the Board.  However, this matter is 
referred to the RO for appropriate action. 

The decision which follows finds that the veteran's claim of 
entitlement to nonservice-connected pension satisfies the 
criteria of 38 C.F.R. § 4.17, to the extent that the 
veteran's nonservice-connected disabilities meet the 
percentage disability requirements provided by 38 C.F.R. 
§ 4.16(a).  However, the question remains as to whether the 
veteran is unemployable due to permanent disability.  This 
matter will be addressed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  No competent medical evidence has been submitted to show 
a link, or a nexus, between any cardiovascular disability and 
the veteran's period of military service. 

2.  The veteran has more than 90 days of wartime service, he 
has completed the VA pension application as to his income, he 
plausibly has the requisite total disability rating when all 
of his nonservice-connected disabilities, and he has alleged 
that he is unemployable as a result of such disability.

3.  The veteran's nonservice-connected disabilities include 
left ulnar neuropathy, a tachycardia (other than ventricular 
tachycardia), fusion of the C4-C5 vertebrae, and a disability 
manifested by transient ischemic attacks.

4.  The veteran's left ulnar neuropathy is manifested by no 
more than mild disability.

5.  The veteran's tachycardia is not reflected on recent 
Holter monitoring or electrocardiogram; there is no medical 
evidence of permanent atrial fibrillation; and there is no 
evidence that he has severe, frequent attacks of the 
tachycardia. 

6.  The veteran has no complaints referable to the fusion of 
the C4-C5 vertebrae, and there is no evidence of any 
impairment caused by that abnormality.

7.  The disability manifested by TIAs remains has escaped 
diagnosis, notwithstanding extensive testing and monitoring; 
the episodes have been manifested by near syncope with much 
less frequency than two or three times per week.  

8.  The veteran's disabilities are ratable in combination at 
70 percent.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a cardiovascular disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has presented a plausible evidence of his 
entitlement to nonservice-connected pension.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The veteran's left ulnar neuropathy warrants no more than 
a 20 percent disability evaluation.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (1998).

4.  The disability manifested by the veteran's tachycardia is 
not more than 30 percent disabling.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7010 (1998); 
38 C.F.R. § 4.104, Diagnostic Code 7013 (1996).

5.  The fusion of the C4-C5 vertebrae is noncompensably 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part IV 
(1998).
 
6.  The disability ostensibly manifested by TIAs is not more 
than 40 percent disabling.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part IV (1998).

7.  The veteran meets the percentage requirements for 
entitlement to nonservice-connected pension benefits.  
38 U.S.C.A. §§ 1155, 1502, 1521 (West 1991); 38 C.F.R. 
§§ 3.340, 3.342, 4.15, 4.16, 4.17, 4.25 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's first period of active duty was from January 
1974 to January 1978.  Service medical records for the first 
period of active duty reflect that on the November 1973 
entrance examination, the veteran was found to be normal in 
all pertinent respects, although seasonal hay fever was noted 
per the veteran's report.  A February 1974 treatment record 
reflects the veteran's complaints of a sore throat, runny 
nose and cough.  Physical examination of his heart revealed 
that S2 was physiologically split.  There was no pertinent 
diagnosis.  In July 1976, while undergoing allergy testing, 
the veteran fainted.  The assessment was hyperventilation 
syndrome.  In August 1976, the veteran presented for 
emergency treatment, complaining of passing out three times 
since July, as well as nausea, dizziness, paralysis, 
headache, and difficulty hearing.  Electrocardiogram and 
neurological testing were normal.  The diagnosis was 
"syncope - etio[logy]."  A June 1977 reenlistment 
examination was normal in all pertinent respects.  A chest x-
ray study conducted in June 1977 was normal.  The record does 
not contain a report of any separation examination for the 
veteran's first period of active duty.

In January 1978, between the veteran's two periods of active 
duty, he reported for a VA examination regarding complaints 
referable to his nose.  The examiner noted that the veteran 
had experienced symptoms of a vasomotor type of syncope on 
several occasions.  There was no pertinent diagnosis.

The veteran's second period of active duty was from April 
1985 to August 1989.  Service medical records for the second 
period of active duty reflect that on the January 1985 
entrance examination, the veteran was found to be normal in 
all pertinent respects.  An October 1987 ECG graph reflects a 
notation of S-T elevation, consider pericarditis.  A 
laboratory report generated later in October 1987, apparently 
for an ECG, reflects that supraventricular ectopic activity 
was noted and included premature isolated supraventricular 
beats with a maximum hourly frequency of one per hour.  
Ventricular ectopic activity was noted and included isolate 
unifocal premature ventricular beats with a maximum hourly 
frequency of five per hour.  In November 1987, the veteran 
presented for treatment, complaining of a history of cardiac 
palpitations, and retrosternal pain radiating into his left 
arm.  The examiner noted the veteran's history of smoking a 
pack per day for 14 years.  An ECG revealed diffuse ST 
elevation, inferior and precordial leads, consistent with 
pericarditis and early repolarization.  Holter monitoring 
showed premature ventricular contractions (PVC's) of a 
maximum of five per hour, a rare premature atrial contraction 
(PAC), and one period of gradual increase in the heart rate 
to the maximum rate of 146, with sinus tachycardia.  The 
diagnostic impressions were "recurrent syncope/presyncope," 
secondary to tachyarrhythmia; and rule out idiopathic 
hypertrophic subaortic stenosis (IHSS).  ("Recurrent" is 
defined as "denoting symptoms or lesions reappearing after 
an intermission or remission."  STEADMAN'S MEDICAL DICTIONARY 
1512 (26th ed. 1995).)  With respect to the latter 
impression, the examiner noted that the pain was atypical for 
the pericarditis that had been suggested by diffuse ST 
elevation on ECG, and also atypical for angina.  An ECG study 
conducted in December 1987 revealed isolate premature 
supraventricular  beats with a maximum frequency of two per 
hour, and isolated unifocal premature ventricular beats with 
a maximum frequency of five per hour.  The ECG report also 
reflects that S-T segment elevation was noted, and that other 
arrhythmias found included sinus arrhythmia and sinus 
tachycardia with a rate of 100 beats per minute. 

A January 1988 treatment note reflects the veteran's 
complaints of palpitations, sweating, chest pain, and 
fatigue.  The assessment was possible Prinzmetal's angina, 
and some features of anxiety.  The examiner noted that there 
was no pericardial effusion on echocardiogram, so 
pericarditis was ruled out.  The veteran was referred to a 
Dr. Farrish.  

A January 1998 letter from Grover C. Farrish, M.D., a private 
physician, reflects the veteran's complaints of chest pain, 
loss of consciousness, dizziness, high pulse rate, soiling 
himself during his sleep, shakes, and nocturnal sweats.  ECG 
was remarkable for ST segment elevation.  Dr. Farrish noted 
that he was puzzled, that the veteran was not a malingerer, 
and that the veteran had some organic illness, either 
systemic or myocardial.  There was no diagnosis.  

The service medical records also include a January 1988 
admission note from Nantucket Cottage Hospital (NCH), which 
reflects the veteran's inpatient admission for complaints of 
chest pain and palpitations of one day's duration, relieved 
by taking nitroglycerin.  The examiner noted that the veteran 
had been under evaluation for such symptoms, as well as 
recurrent presyncope and syncope, since the fall of 1987.  
ECG testing revealed normal sinus rhythm with J point 
elevation and upsloping ST segments, similar to previous 
tracing, as well as left ventricular hypertrophy.  The 
pertinent diagnostic impressions were "chest pain - 
Prinzmetal's angina, unstable and associated with 
palpitations," rule out significant cardiac arrhythmia; and 
hypercalcemia, rule out hyperparathyroidism.  During the 
veteran's hospitalization, examiners ruled out a myocardial 
infarct.  An anesthesia record generated by NCH reflects a 
diagnosis of rule out Hodgkin's disease.  The January 1988 
discharge summary for NCH reflects notations similar to those 
on the admission report, although the primary diagnosis was 
changed to "probable" Prinzmetal's angina.  (January and 
February 1988 treatment notes reflect essentially the same 
findings and diagnoses.)  The veteran was discharged with 
referral for a cardiac catheterization in order to confirm 
the "tentative" diagnosis of Prinzmetal's angina.  

A February 1988 procedure report reflects that the veteran 
underwent heart catheterization.  The report noted that serum 
calcium measured 11.0.  The pertinent diagnostic impressions 
were normal coronary arteries, normal left ventricular 
function, a "plethora of symptoms," and rule out 
hyperthyroidism.  (A March 1988 thyroid profile laboratory 
report reflects that all results were within the reference 
range.)

March and April 1988 treatment notes reflect the veteran's 
complaints of chest pain and shortness of breath.  The March 
1988 assessment was intermittent chest pain, and that the 
veteran may have had coronary vasospasm.  The April 1988 
treatment notes reflect assessments of persistent episodic 
chest pain, associated with a perplexing symptom complex; 
rule out T3 thyrotoxicosis; to consider pheocarcinoid 
syndrome; and possible paroxysmal atrial tachycardia (PAT).

An April 1988 consultation report from Bethesda Naval 
Hospital reflects the veteran's complaints of intermittent 
chest tightness, dizziness, and lightheadedness, occurring 
three to four times per week, not related to stress, 
exercise, or food.  He also complained of tingling in his 
left arm and inability to move his left arm for several 
minutes at a time.  The examiner noted the veteran's history 
of relief of the symptoms with nitroglycerin.  An ECG was 
within normal limits.  The diagnostic impression was that 
there was no evidence of a cardiac etiology for the chest 
pain, and that the response to nitroglycerin, in the absence 
of coronary artery disease, suggested esophageal spasm, 
although this could also be a placebo effect on another 
illness. 

A June 1988 neurologic consultation report reflects the 
foregoing history.  Neurologic testing was normal.  The 
diagnostic impression was intermittent chest pain, 
tachycardia, confusion, lightheadedness, near syncope, and 
syncope, not of neurologic etiology.  The examiner noted the 
possibility of a pheochromocytoma.  A gastrointestinal 
specialist examined the veteran later that month, in order to 
rule out esophageal spasm, and diagnosed atypical chest pain.  
The specialist was unable to conduct esophageal motility and 
manometry studies, which were needed to rule out esophageal 
spasm, due to inability to insert the nasal catheter (the 
veteran had a history of a nasal fracture).  

During the balance of the veteran's active duty, he continued 
to have similar complaints, and an examiner recommended a 
Medical Board.  An August 1988 report of medical history, 
conducted for the Medical Board, reflects that the veteran 
noted a history of dizziness, pain, or pressure in his chest, 
and heart palpitation or pounding.  ECG studies were within 
normal limits.  Physical examination was normal in all 
pertinent respects.  The summary of defects and diagnoses 
included, in pertinent part, atypical chest pain of unknown 
etiology.  

In September 1988, a Medical Board determined that the 
veteran was fit for full duty ashore, with no sea duty, 
pending a Physical Evaluation Board determination.  The 
primary diagnosis was atypical chest pain, not existing prior 
to service.  The second diagnosis was no evidence of coronary 
heart disease.  The third diagnosis was a presumptive 
diagnosis, by exclusion, of pain due to esophageal spasm, not 
existing prior to service.  The Board noted that it was 
"impossible to prognosticate" at that time due to the 
uncertain etiology of the veteran's symptoms. 

Letters from Timothy J. Lepore, M.D., dated in September 1988 
and January 1989, reflect that the veteran was under Dr. 
Lepore's care for Prinzmetal's angina, and that Dr. Lepore 
believed the veteran should not be on active duty.  Also in 
January 1989, Dr. Farrish submitted a letter in which he 
stated that there were no positive findings or tests for the 
veteran, and opined that the veteran had "incapacitating" 
symptoms.  

A January 1989 separation medical history reflects the 
veteran's complaints of chest pain, dizziness, and 
palpitation or pounding heart.  The examiner noted the 
atypical chest pain was presumed to be secondary to 
esophageal spasm.  

In May 1996, the veteran submitted his claim of entitlement 
to service connection for a heart condition, claimed as 
angina (VA Form 21-526).  On the portion of the claim form on 
which he was asked to list physicians and hospitals where he 
might have been treated since service with respect to a heart 
condition, he marked through the form, indicating that he had 
not received such treatment.  

The report of a November 1996 VA heart examination reflects 
the veteran's complaints of cardiac palpitations, chest pain, 
diaphoresis, and syncope.  The examiner noted the veteran's 
history of having first experienced these conditions 
approximately ten years prior to the examination.  The 
examiner also reviewed the veteran's in-service medical 
history in some detail.  (A notice of Transfer of Veterans 
Records (VA Form 7216a) reflects that the examiner had access 
to the veteran's claims folder.)  The examiner noted that, on 
careful questioning, the veteran had no symptoms suggestive 
of angina, and that chest discomfort is only a minor part of 
his syndrome.  Laboratory work was normal, as was an ECG 
study, for which the examiner noted that early repolarization 
in several of the leads represented a normal variant.  The 
diagnostic impression was that the examiner believed that the 
veteran had recurrent episodes of sinus tachycardia.  The 
examiner considered that the etiology of the tachycardia 
might be hyperthyroidism or, more likely, a pheochromocytoma, 
and ordered a 24-hour urine collection and thyroid function 
tests.  In a February 1997 addendum to his report, the 
examiner noted that he had reviewed the laboratory report for 
the 24-hour urine collection, and determined that it was 
sufficient to rule out metaneheprine, T4 (thyroxine), and any 
thyroid problems.  The examiner opined that since stress 
testing, ECG, and laboratory reports were all normal, the 
veteran's cardiac complaints were not cardiac based but were 
"panic attacks."  The diagnostic impression was non-cardiac 
related symptoms.  

In February 1997, the veteran underwent a VA mental 
examination to determine whether the veteran's "cardiac" 
symptoms were due to a mental disorder.  A February 1997 AMIE 
request for examination reflects that the claims file was 
made available to the examiner for this purpose.  The 
examiner noted that the veteran had no complaints of a 
psychiatric nature.  The veteran reported a history of having 
been diagnosed with Prinzmetal's angina in 1988, and denied 
any other disorders.  The Axis I diagnosis was no major 
psychiatric disease, disorder, or defect.  There was no Axis 
II diagnosis.  The Axis III diagnosis was the physical 
problem of Prinzmetal's angina, "noted above."  

A May 1997 VA outpatient record reflects the veteran's 
complaints of left arm and leg numbness, suddenly developing 
three weeks prior to the examination, as well as left sided 
facial drooping of one hour's duration.  The diagnostic 
impressions were a TIA, and rule out a cardiovascular 
accident.  

A July 1997 VA electromyogram (EMG) report reflects a 
diagnostic impression of ulnar entrapment at the left elbow 
due to a neurapraxic lesion, likely to be the etiology of the 
veteran's symptoms.

An August 1997 VA outpatient record reflects the veteran's 
complaints of going for months without palpitations, 
diaphoresis, or fatigue, and then having such symptoms twice 
a day.  He currently complained of palpitations and near 
syncope.  The veteran reported drinking alcohol.  ECG testing 
revealed a PR interval of approximately .12 and mild J point 
elevation.  The diagnostic impressions were probable 
supraventricular tachycardia (SVT); recurrent left sided 
events, possibly an embolism secondary to episodic SVT versus 
a hypercoaguable state; left ulnar neuropathy; and possible 
alcoholic hepatitis.  The examiner noted the need for 
electrophysiologic study with respect to the possibility of 
SVT.  VA outpatient records dated later in August 1997 
reflect that the veteran received a Holter monitor.

In February 1998, the veteran underwent a VA general 
examination.  The report of that examination reflects his 
complaints of episodes of transient numbness of the left side 
of his body, with loss of consciousness preceded by 
tachycardia, for the 10 years prior to the examination, with 
the last episode in December 1997.  He reported having a 
headache following the December 1997 episode.  He also gave a 
history of chest pain, not necessarily related to activity.  
He felt well at the time of examination.  The examiner noted 
that Holter monitoring for two weeks failed to document 
arrhythmia.  The diagnostic impression was that the veteran's 
history was very suggestive of TIAs, although an addendum, 
apparently added after the examiner's review of the claims 
file (see July 1996 AMIE examination request) revealed that 
carotid duplex ultrasound had revealed no evidence of a 
plaque or stenosis in the carotid arteries, and that a 
computerized transaxial tomography scan of the head was 
unremarkable and revealed no evidence of infarction.


II.  Analysis

Service connection for cardiovascular disability

The veteran and his representative contend that the veteran 
has a cardiovascular disability which is due to service.  In 
this regard, the Board notes that a claimant seeking benefits 
under a law administered by the Secretary of VA shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim only if the claim is determined 
to be well grounded.  38 U.S.C.A. § 5107(a).  Thus, the 
threshold question to be answered is whether the claimant has 
presented a well-grounded claim; that is, a claim which is 
plausible.  If he or she has not presented a well-grounded 
claim, the appeal must fail, and there is no duty to assist 
the appellant in the development of evidence pertinent to 
their claim, as any such development would be futile.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  

The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  To sustain a well-grounded claim, 
the claimant must provide evidence demonstrating that the 
claim is plausible; mere allegation is insufficient.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. 
§ 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).  
Generally, in order for a claim for service connection to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995); Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. den. sub nom. 
Epps v. West, 118 S.Ct. 2348 (1998).  A well-grounded service 
connection claim may also be established where medical 
evidence links the veteran's complaints of continuity of 
symptomatology to a current disability.  Savage v. Gober, 10 
Vet. App. 489, 494-95, 497 (1997).  Moreover, with respect to 
certain service connection claims, statutory presumptions may 
operate to provide the needed nexus, as in the case of 
service connection for certain chronic diseases that manifest 
to a compensable degree within a presumptive period of time 
following service.  See, e.g., 38 U.S.C.A. § 1112 (West 1991 
& Supp. 1999), 38 C.F.R. §§ 3.307, 3.309 (1998).

Assuming, for sake of argument, that a chronic cardiovascular 
disability exists, there is no medical evidence of a nexus 
between any such disability and military service or post-
service symptomatology..  There is also no medical evidence 
to plausibly suggest that any chronic cardiovascular 
disability manifested to a compensable degree within a 
presumptive period following either of the veteran's periods 
of active duty.  In this regard, the March 1978 VA 
examination noted a history of vasomotor syncope, but there 
was no indication that such syncope manifested at any point 
between the veteran's periods of active duty.  Therefore, his 
claim of entitlement to service connection for a 
cardiovascular disability, if present, is not well grounded, 
and VA has no duty to assist him in the development of 
evidence pertinent to his claim.

Thus, even accepting as true the veteran's account of his 
problems during and after service, see King v. Brown, 5 Vet. 
App. 19 (1993), the Board nevertheless finds that evidence 
sufficient to make his claim well grounded has not been 
submitted.  While he is certainly competent to testify 
regarding the occurrence of an in-service event or injury, 
and he is competent to testify regarding post-service 
symptomatology, see Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), there is no indication in the record that he has the 
medical expertise necessary to conclude that his current 
problems can be attributed to service.  Id; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching this conclusion, the Board has considered the 
evidence of "recurrent" symptoms noted during service.  
However, this does not amount to "forward-looking" nexus 
evidence, because "recurrent" symptoms are not the same as 
"chronic" disability, see Myers v. Brown, 5 Vet. App. 3 
(1993) (holding well grounded a claim of service connection 
where service medical records noted "chronic" disability, 
notwithstanding lack of post-service nexus evidence).  
Indeed, the in-service Medical Board indicated that it would 
be impossible to prognosticate as to as to the veteran's 
future condition, and there is no medical evidence which 
predicted with any certainty that the veteran would 
experience any cardiovascular disability in the future, 
particularly as late as 1996, when he filed his service 
connection claim.  See Martin v. Gober, 10 Vet. App. 394, 395 
(1997) (discussing criteria for possible "forward-looking" 
nexus in service medical records).  

The Board has also considered that no supplemental SOC (SSOC) 
has been issued addressing certain VA evidence received at RO 
subsequent to the May 1997 SOC, and that the veteran has not 
waived RO consideration of this evidence.  See 38 C.F.R. 
§§ 19.31, 19.37(a) (1998).  However, such evidence was 
"duplicative" of evidence previously received (either in 
the sense that the evidence was comprised of photocopies of 
evidence previously received, or in the sense that it failed, 
like the evidence considered in the May 1997 SOC, to provide 
the needed nexus evidence), and was not "relevant" to the 
question of nexus.  Id.  Moreover, there was no prejudice to 
the veteran in this regard because the May 1997 SOC informed 
him of 38 U.S.C.A. § 5107(a) (the applicable law regarding 
well groundedness of claims).  See 38 U.S.C.A. § 7105(d)(1) 
(West 1991); see also Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).

The representative contends that the veteran is entitled to 
the benefit-of-the-doubt with respect to his claims.  
However, the benefit-of-the-doubt doctrine only applies if VA 
adjudicators reach the merits of the claim.  As the veteran 
has not presented a well-grounded claim in this case, the 
Board does not reach the merits of the claim, and the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

When evidence has not been submitted sufficient to make a 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim on the merits.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Therefore, the appeal of this matter must be 
denied.

Nonservice-connected pension

The veteran's claim of entitlement to nonservice-connected 
pension is well grounded because he has over 90 days of 
wartime service, he completed a June 1997 VA application as 
to his income, he alleged during the November 1996 VA heart 
examination that he is unemployable due to nonservice-
connected disability, and the evidence submitted with his 
application plausibly suggests that he might meet the 
threshold percentage disability requirements of 38 C.F.R. 
§ 4.16 for a nonservice-connected pension award pursuant to 
38 C.F.R. § 4.17.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999) (criteria for well-grounded pension claim).   

The law authorizes payment of pension to a veteran of a war 
who has the requisite type of service and who is 
"permanently and totally disabled."  38 U.S.C.A. § 1521 
(West 1991).  An individual is considered "permanently and 
totally disabled" if that individual is unemployable as a 
result of a disability reasonably certain to continue 
throughout his life (individual unemployability standard), or 
if the individual suffers from a disability that would render 
it impossible for the "average person" to follow a 
substantially gainful occupation (average person standard).  
38 U.S.C.A. § 1502(a) (West 1991).  The regulations governing 
application of the two standards are found at 38 C.F.R. 
§§ 3.321(b)(2), 3.340, 3.342, 4.15, and 4.17 (1998); see also 
38 C.F.R. § 4.16(a) (1998).

With respect to the application of the aforementioned 
"average person" test, the Board notes that the Secretary 
of Veterans Affairs (Secretary) has promulgated a schedule of 
ratings for specific disabilities that reflects "average" 
impairment in earning capacity as a result of those 
disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  The schedule of disability ratings is found in 
38 C.F.R., Part 4.

In applying the "average person" test of 38 U.S.C.A. 
§ 1502(a)(1) and 38 C.F.R. § 4.15, total disability will be 
considered to exist when there is present "any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation."  38 C.F.R. § 4.15 (1998).  The following are 
considered to be permanent and total disability:  the 
permanent loss of the use of both hands, or of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden.  In 
the present case, the veteran does not suffer any of the 
listed disability combinations and does not qualify under 
38 C.F.R. § 4.15 for a permanent and total disability rating.

With respect to claims for pension based on nonservice-
connected disability, the implementing regulation for 
38 U.S.C.A. § 1521, 38 C.F.R. § 4.17, provides that the 
disability percentages set forth in 38 C.F.R. § 4.16 must be 
met and that the veteran be determined to be unable to secure 
and follow substantially gainful employment by reason of 
disabilities which are likely to be permanent.  38 C.F.R. 
§ 4.17 (1998).  In turn, Title 38 C.F.R. Section 4.16 
requires, for a total disability rating, in cases of two or 
more disabilities, that at least one disability shall be 
ratable at 40 percent or more, with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16 (1998).

Here, the veteran's diagnosed nonservice-connected 
disabilities are as follows:  left ulnar neuropathy (see July 
1997 VA outpatient records); fusion of the C4-C5 spine, 
possibly due to either degenerative changes or a congenital 
defect (see May 1997 VA x-ray reports), and some slight 
scoliosis; and some form of tachycardia other than a 
ventricular arrhythmia (compare November 1996 VA heart 
examination report's diagnosis of sinus tachycardia with May 
1997 VA outpatient report's diagnosis of probable 
supraventricular tachycardia, or SVT).  The Board must rate 
these disabilities and determine whether their combined 
rating satisfies the percentage disability requirements of 
38 C.F.R. § 4.16.  See 38 C.F.R. § 4.25 (1998); Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 
2 Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. App. 444 
(1992); Abernathy v. Principi, 3 Vet. App. 461 (1992).

Ulnar neuropathy is rated under Diagnostic Code 8516, which 
provides that when incomplete paralysis of the ulnar nerve 
distribution is mild, moderate or severe, a 20, 30 or 50 
percent disability rating will be assigned, respectively.  
38 C.F.R. § 4.124a, Diagnostic Code 8516 (1998).  Here, the 
veteran's only complaint with respect to the ulnar neuropathy 
has been "mild" paresthesia.  See July 1997 VA outpatient 
neurology report.  After neurologic and cardiovascular 
testing (including July 1997 VA electromyogram studies), the 
diagnosis of ulnar neuropathy due to a neurapraxic lesion is 
supported only by symptomatology such as "mild" left claw 
hand deformity, and "mild" difficulty with the left fifth 
digit (pinky) on abduction and opposition, without 
"significant changes in hypothenar eminence."  See id.  The 
symptomatology has been characterized as "not very 
symptomatic."  See August 1997 VA outpatient report.  Thus, 
the foregoing evidence credibly tends to show that that no 
more than a 20 percent rating would be available to the 
veteran under Diagnostic Code 8514.

As to fusion of the C4-C5 vertebrae and "slight" scoliosis, 
the veteran has had no complaints attributable to these 
abnormalities, and the medical evidence does not reflect any 
disability arising from them.  Since the veteran has not even 
complained of any functional impairment due to these 
abnormalities, there is not even a plausible basis for the 
Board to conclude that he has any disability associated with 
them.  Cf. Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Indeed, the spinal abnormalities were only discovered in May 
1997 as part of the diagnostic testing to discern the 
etiology of the finding of left ulnar neuropathy, as 
reflected by the VA outpatient records from May 1997.  
Ultimately, that neuropathy was diagnosed as being due to a 
lesion on the ulnar nerve, not C4-C5 pathology.  See report 
of July 1997 VA EMG studies.  In any case, a May 1997 
outpatient record reflects that the range of motion for the 
cervical spine was "good," and there is no complaint or 
other evidence suggesting that the veteran has any flare-ups 
of disability associated with the abnormalities.  Cf. DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Thus, no compensable 
rating is warranted for the C4-C5 abnormality or scoliosis.

As to the tachycardia other than ventricular tachycardia, 
physical examinations, including ECG and Holter monitoring, 
have been completely normal  See, e.g., February 1998 VA 
examination report and November 1996 VA heart examination 
report, as amended in February 1997.  The November 1996 VA 
heart examiner characterized the veteran's tachycardia as not 
serious.  This credibly tends to show that the veteran is 
entitled to a zero percent evaluation for the tachycardia.  
Nevertheless,  the Board will assume arguendo that the 
veteran is entitled to the highest possible schedular rating 
for such a disability.  Using both the rating criteria for 
such arrhythmias in effect at the time the veteran filed his 
claim, and as those criteria currently exist, see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the highest possible 
rating available to the veteran would be 30 percent for the 
tachycardia (independent of other disability allegedly 
associated with his "episodes").  See 38 C.F.R. § 4.104, 
Diagnostic Code 7010 (1998), and cf. 38 C.F.R. § 4.104, 
Diagnostic Code 7013 (1996).

The combined evaluation for the diagnosed disabilities, by 
operation of 38 C.F.R. § 4.25 (1998), is only 44 percent.  
However, the Board's inquiry does not end here, because there 
is an additional aspect of the veteran's claim of disability 
that must be considered. 

Specifically, the veteran has also received diagnostic 
assessments of transient ischemic attacks (TIAs) or strokes.  
See February 1998 VA general medical examination report, and 
May 1997 VA outpatient records.  However, such assessments do 
not reflect a diagnosis of a known clinical entity, and the 
etiology of the related symptomatology is unclear, 
notwithstanding that the veteran has undergone extensive 
workup through VA medical facilities to rule out various 
proposed diagnoses.  The workup included Holter monitoring 
(normal per the February 1998 VA examination report), ECG 
testing (normal per the November 1996 VA heart examination 
report, as amended in February 1997), CT scan of his brain 
(which revealed, in May 1997, no evidence of an infarction, 
mass, or intercranial hemorrhage), and Doppler testing of his 
carotid arteries (normal per the June 1997 VA report).  In 
short, there is no diagnosed disability which can be rated.  
Moreover, the medical evidence does not reflect any 
functional impairment caused by the TIAs, not otherwise 
accounted for by the ratings already assigned for tachycardia 
and ulnar neuropathy.  The medical evidence also fails to 
reflect that the veteran has recently manifested, on clinical 
examination, any of the symptoms of which he complains.  Cf. 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  For example, 
the report of the May 1997 outpatient record reflects the 
report of a single episode of hemiparesis, of one hour's 
duration, and the veteran denied syncope, vertigo, loss of 
consciousness, and similar symptomatology.  The only abnormal 
finding on physical examination was neurologic deficit of the 
left hand , arm, and C3 dermatome.  The diagnosis was a TIA, 
rule out a cerebrovascular accident.  (Subsequent EMG 
testing, in July 1997 revealed the etiology of the left ulnar 
neuropathy to be a lesion, and CT scans revealed no evidence 
of an infarction.)  Moreover, the report of the May 1997 VA 
outpatient neurology consultation reflects that the veteran's 
only complaint was "left weakness" after an episode of left 
hemiparesis one month prior to the consultation.  Yet, 
neurological examination was completely normal except for 
sensory loss along the left ulnar distribution, and a finding 
of motor -5/5 in the left upper and lower extremities, 
respectively (which is accounted for by the diagnosis of left 
ulnar neuropathy); motor for the right was 5/5.  The 
foregoing credibly tends to show that the veteran had no TIA 
or stroke in May 1997, although the February 1998 VA 
examination report indicated that he might have subsequently 
experienced a TIA.  In any case, there is no clinical medical 
evidence of resultant disability from the ostensible TIA(s).  
Thus, the medical evidence of record does not reflect that 
the veteran has even a compensable disability in this regard.

The veteran's own lay statements also fail to assist him in 
this respect, cf. Proscelle, 2 Vet. App. 629.  In other 
words, even assuming that the veteran's complaints were 
competent evidence of disability, and viewing his complaints 
(and the evidence generally) in the light most favorable to 
him, there is no evidence of resultant disability not 
otherwise accounted for by the separate ratings for 
tachycardia and ulnar neuropathy that have already been 
assigned.  Specifically, the salient symptom associated with 
the TIAs, and which is not accounted for by other ratings, 
see 38 C.F.R. § 4.14 (1998) (avoidance of pyramiding), is the 
complaint of syncopal and near syncopal episodes.  As noted 
above, these attacks represent symptoms, not a diagnosed 
disability, but the Board will assume arguendo that these 
attacks cause functional impairment.  Nevertheless, a 
comparison of the severity of the attacks (as related by the 
veteran), with the diagnostic criteria for disabilities 
manifested by such symptomatology, does not reflect that the 
complaints indicate disability severe enough to bring the 
veteran's total combined disability rating within the 
threshold percentage rating necessary for an award of 
pension.  

For example, the epilepsies are manifested by episodes of 
consciousness or near unconsciousness, and might therefore be 
appropriate for evaluating the disability of which the 
veteran complains.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8910-14 (1998); see also 38 C.F.R. § 4.20 (1998) (principles 
of analogous ratings).  (The Board has reviewed 38 C.F.R. 
Part IV in its entirety and finds no rating criteria better 
suited for an analogous rating of the TIAs than the criteria 
for the epilepsies, given that the November 1996 VA heart 
examination report persuasively indicates that there is not a 
cardiovascular etiology to the veteran's complaints.  See 
38 C.F.R. § 4.20 (1998).  In this regard, the Board notes 
that the diagnostic impression of possible embolisms 
secondary to SVTs is disproved by the extensive diagnostic 
testing of record, and thus, the weight of the evidence 
reflects a non cardiac-etiology is responsible for the TIA 
symptomatology.)  The rating criteria for the epilepsies 
provide that a major seizure is accompanied by 
unconsciousness, while a minor seizure consists of a brief 
interruption in consciousness with some loss of postural 
control; these are similar to the syncopal and near syncopal 
episodes of which the veteran complaints.  See Diagnostic 
Code 8911.  A 20 percent rating under that Diagnostic Code 
requires at least one major seizure in the last two years, or 
at least two minor seizures in the last six months.  A 40 
percent rating under Diagnostic Code 8911 requires at least 
one major seizure in the last six months, or two in the last 
year; or averaging at least five to eight minor seizures 
weekly.  A 60 percent rating requires an average of at least 
one major seizure in four months over the last year; or nine 
to ten minor seizures per week.  Id.  

Here, the November 1996 VA heart examination report reflects 
the veteran's statement that "for awhile" in the past, he 
had experienced episodes "without loss of consciousness" 
recurring two to three times per week.  However, the veteran 
related that during the "past couple of years" the episodes 
had been "much less frequent, and alleged that he could not 
work because of the unpredictability of "these episodes."  
Such allegations credibly tend to show that years ago, when 
the "episodes" were relatively worse, the frequency of the 
"episodes" was analogous to minor epileptic seizures 
occurring two to three times a week, which is substantially 
less than the five to eight minor seizures per week required 
for a 40 percent rating under Diagnostic Code 8911.  
Moreover, in recent years, see Francisco v. Brown, 7 Vet. 
App. 55 (1994), the attacks have been "much less frequent," 
according to the veteran's own statements.  But, assuming 
arguendo that the veteran was entitled to a 40 percent rating 
under Diagnostic Code 8911, he still would be entitled to a 
combined rating of only 66 percent.  That rating is 
sufficient to bring him within the threshold percentage 
requirement for a pension rating.  

Similarly, an August 1997 VA outpatient record reflects the 
veteran's complaints of going for one or two months without 
palpitation, dizziness, or fatigue (symptoms which he 
associates with the syncopal or near syncopal episodes), and 
then will have them up to twice a day.  He complained that 
for  several weeks prior to the examination, he had 
experienced such episodes, with near syncope, seven days per 
week.  However, neurologic and physical examination revealed 
that motor on the left and the right were 5/5.  The abnormal 
findings were decreased pinprick sensation along the left 
ulnar nerve distribution (again, accounted for by the 
diagnosis and rating for ulnar neuropathy), and a finding of 
4/5 strength of the iliopsoas muscle, which has no apparent 
bearing on the veteran's claim.  The diagnostic assessment 
was probable recurrent SVTs and recurrent left sided events 
possibly and embolism secondary to episodic SVTs vs. 
hypercoaguable state.  Nevertheless, the reported frequency 
of the "near syncopal" episodes approaches, at best, the 
rating criteria for a 40 percent rating when analogized to 
epilepsy (at least five to eight minor seizures weekly "on 
average").  

The only other evidence in this regard is the February 1998 
VA examination report, which reflects that the veteran's most 
recent "episode" occurred in December 1997, with loss of 
consciousness.  The veteran complained of a headache 
following that episode, and impaired vision in his right eye, 
but he stated that he does not generally experience headaches 
and that at the time of the examination he felt very well.  
Physical and neurologic examination was negative.  Heart 
sounds were normal.  The extremities were unremarkable.  The 
examiner noted that despite the use of a Holter monitor for a 
two week period, arrhythmia was not documented (although the 
episodes were noted to be sporadic), and that other than 
TIAs, the veteran's health was quite good.  The diagnostic 
impression was a "history" suggestive of TIAs.  An addendum 
noted that corotid Doppler ultrasound had revealed no 
evidence of plaque or stenosis in the carotid arteries, and 
that the May 1997 CT scan had revealed no evidence of an 
infarction.  Although this report does not comment on 
frequency of the episodes (nor should it have been expected 
to, given that the etiology of the episodes remains 
uncertain), it reflects the only report of an episode with 
loss of consciousness during the pendency of the veteran's 
claim.  Thus, there is a question as to whether to rate the 
TIAs as 20 percent or 40 percent disabling.  The Board would 
rate the TIAs as 40 percent disabling.  See 38 C.F.R. § 4.7 
(1998).

With a 40 percent rating for TIAs, that rating, when combined 
with the rating for the veteran's other nonservice-connected 
disabilities, yields a 66 percent combined rating.  The 
regulations provide that the combined value of 66 percent 
will be converted to the nearest degree divisible by 10 which 
is 70 percent.  38 C.F.R. § 4.25 (1998).

In short, to the extent that the veteran does have disability 
severe enough to meet the threshold percentage requirements 
for an award of pension pursuant to 38 C.F.R. § 4.17, the 
appeal is granted.  The grant in this case, however, does not 
establish entitlement to pension benefits.  It merely 
establishes that the veteran has met the percentage 
requirements for pension.  As noted above, the question of 
whether he is unemployable will be addressed in the Remand 
portion of this decision.



ORDER

Service connection for a cardiovascular disability is denied.  
The claim for pension benefits is granted only insofar as it 
is determined that the veteran meets the percentage 
requirements for nonservice-connected pension.  The issue of 
whether he is, in fact, unemployable due to permanent 
disability is the subject of the Remand decision below.


REMAND


The veteran claims that he is unemployable by reason of his 
nonservice-connected disabilities, but there is no medical 
evidence to that effect.  As noted above, the regulations 
pertaining to pension benefits provide, in pertinent part, 
that this benefit is warranted when the disability 
percentages set forth in 38 C.F.R. § 4.16 are met, and the 
veteran is determined to be unable to secure and follow 
substantially gainful employment by reason of disabilities 
which are likely to be permanent.  The decision above held 
that the veteran has met the percentage requirements for 
pension benefits.  The question of whether the veteran is 
permanently unemployable is thus for consideration.

Here, the veteran alleges that he is unable to work because 
of the unpredictability of the syncopal episodes of the 
disorder he refers to as angina.  See November 1996 VA 
examination report.  However, the medical evidence of record 
does not indicate the impact of the veteran's various 
disabilities on his employability.  Without such information, 
the Board cannot determine whether pension benefits are 
warranted.  Therefore, a remand is warranted for a new 
examination to obtain such information and for the RO to 
readjudicate his claim in light of such information.  
38 C.F.R. § 19.9 (1998). 

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran 
and his representative and ask the 
veteran to identify all sources of 
treatment he has received since August 
1997.  Thereafter, the RO should take 
reasonable steps to obtain copies of 
records of any treatment identified.  
38 C.F.R. § 3.159 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  All 
materials obtained should be associated 
with the file.

2.  The RO should contact the veteran 
and his representative and ask the 
veteran to clarify the date he was last 
employed.  After allowing the veteran a 
reasonable time to respond, the RO 
should take appropriate steps to contact 
the employer identified on the veteran's 
June 1997 VA Form 21-527 (and any other, 
subsequent employer that the veteran 
might identify on remand) and obtain 
pertinent information regarding the 
reason(s) that the veteran left work.  
All materials obtained should be 
associated with the file.

3.  Following completion of the above 
action, the veteran should be afforded 
VA internal medicine examination  to 
determine whether his various 
disabilities render him unemployable.  
The importance of appearing for the 
scheduled examination and the 
consequences of his failure to do so 
(i.e., a copy of 38 C.F.R. § 3.655) 
should be made available to the veteran.  
The claims folder must be made available 
to the examiner prior to the 
examination.  The examiner should 
indicate the impact of the permanent 
disabilities found on the veteran's 
employability and determine whether the 
veteran's permanent disabilities (other 
than any primary alcoholism which may be 
present) would prevent substantially 
gainful employment.  In rendering this 
determination, the veteran's age and his 
education of two years of college may be 
considered in rendering a determination.  
In addition, when considering the 
veteran's disabilities, the following 
should be included:  left ulnar 
neuropathy; tachycardia; fusion of the 
C4-C5 vertebrae; and reported attacks 
causing syncope.  The reasons for the 
decision reached should be provided.

4.  After receipt of the general 
examination report, the RO should review 
the examination report to ensure that 
the question posed is answered, and that 
any recommended testing or follow-up 
examination has been conducted.  

5.  If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims file 
as to date the examination was scheduled 
and the address to which notification 
was sent.  The RO should also include a 
copy of the notification sent to the 
veteran of the importance of appearing 
for the scheduled examinations and the 
consequences of his failure to do so. 

6.  After completion of the requested 
development, the RO should review the 
veteran's claim to determine whether the 
veteran is, in fact, unemployable.  If 
the action taken remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental SOC 
(SSOC).  The SSOC should address all 
evidence received since the last SOC or 
SSOC.  (See June 1998 SOC.)  If the 
veteran has failed to appear for a 
scheduled examination, the SSOC should 
include consideration and discussion of 
38 C.F.R. § 3.655.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

